Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 18, 2018

                                      No. 04-17-00640-CR

                                    William Boyd PORTER,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR4455
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
        On December 28, 2017, we ordered appellant to provide written proof to this Court that
either (1) the reporter’s fee had been paid or arrangements had been made to pay the reporter’s
fee; or (2) appellant was entitled to appeal without paying the reporter’s fee. On January 9, 2018,
appellant filed proof of a partial payment to the court reporter and represents that he has made
payment arrangements with the court reporter, Delcine Benavides. We therefore ORDER court
reporter Delcine Benavides to filed the reporter’s record on or before February 19, 2018.



                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court